277 S.W.3d 354 (2009)
Ricky Lee HIGGINS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69287.
Missouri Court of Appeals, Western District.
February 24, 2009.
Frederick J. Ernst, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, P.J., VICTOR C. HOWARD, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM:
Ricky Lee Higgins appeals the motion court's dismissal of his Rule 24.035 motion as untimely. He claims that the motion court erred in dismissing his motion because he established that his post-conviction counsel abandoned him. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).